It ought to and usually does suffice, in a case where the action of the board of law examiners is not disturbed nor modified, after an examination of the record, simply to state the nature of the charge or charges of unethical conduct against an attorney and approve the recommendation of the board. This accomplishes all the purposes of our system of protecting the courts, the bar and the public against unethical practitioners. No useful purpose to respondent, the bar, or the courts, is subserved by encumbering our reports by incorporating in the decision of the court, thus perpetuating to remote posterity, all the baneful details relating to this charge of unethical conduct as an attorney. These details will generally be of interest only to avid readers of erotic literature to whose perverted appetites this court should not cater. Nor, is it needful, after inflicting condign punishment upon respondent, to add opprobrium to him and disgrace to those who bear his name.
However, after thorough consideration of the case, I am obliged to concur in the result.